Exhibit 10.1

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”) is dated as of November 18, 2014,
by and between PRA Health Sciences, Inc. (f/k/a Pinnacle Holdco Parent, Inc.), a
Delaware corporation (the “Company”), and Kohlberg Kravis Roberts & Co. L.P., a
Delaware limited partnership (“KKR”).

 

WHEREAS, the Company and KKR are parties to that certain Monitoring Agreement,
dated as of September 23, 2013 (the “Monitoring Agreement”);

 

WHEREAS, the Company and KKR desire to terminate the Monitoring Agreement on the
terms and conditions set forth in this Agreement;

 

WHEREAS, the Monitoring Agreement provides that the Company shall, upon
termination of the Monitoring Agreement, pay in cash to KKR (i) all unpaid
Advisory Fees (as defined in the Monitoring Agreement) payable to KKR thereunder
and all expenses due under the Monitoring Agreement to KKR with respect to
periods prior to the termination date, plus (ii) the net present value (using a
discount rate equal to the yield as of such termination date on U.S. Treasury
securities of like maturity based on the times such payments would have been
due) of the Advisory Fees (as defined in the Monitoring Agreement) that would
have been payable with respect to the period from the termination date through
December 31, 2023 (the “Termination Obligation”);

 

WHEREAS, the Company and KKR have determined the Termination Obligation to be
approximately $22.7 million;  and

 

WHEREAS, KKR has agreed to receive a reduced fee of $11,900,000 in consideration
of the termination of the Monitoring Agreement, rather than the Termination
Obligation.

 

NOW THEREFORE, in consideration of the agreements set forth herein, the parties
hereto agree as follows:

 

1.                                 Termination. The parties hereby terminate the
Monitoring Agreement as amended and supplemented through the date hereof. The
parties hereby acknowledge that the Monitoring Agreement shall be of no further
force or effect, and that all rights and obligations of the parties thereunder
are hereby terminated, except as specifically provided in Section 15 of the
Monitoring Agreement.

 

2.                                 Payment. In consideration of the termination
of the Monitoring Agreement, the Company will pay to KKR the aggregate sum of
$11,900,000 immediately following the closing of the IPO (as defined below) by
wire transfer in same-day funds to the bank account designated by KKR.

 

3.                                 Miscellaneous.

 

(a)                            This Agreement and the Monitoring Agreement
contain the sole and entire agreement between the parties relating to the
subject matter hereof and supersede all previous negotiations, commitments,
agreements and understandings relating hereto. Nothing in this Agreement,
express or implied, is intended to or shall confer upon anyone other than the
parties any right, benefit or remedy of

 

--------------------------------------------------------------------------------


 

any nature whatsoever under or by reason of this Agreement. This Agreement may
be modified only in a writing signed by an authorized representative of the
parties.

 

(b)                            This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of New York. Each party to
this Agreement irrevocably agrees that any suit, action or proceeding which may
arise out of or in connection with this Agreement shall be brought in the courts
of the State of New York in New York County or the courts of the United States
District Court for the Southern District of New York, which shall have exclusive
jurisdiction to settle any disputes arising out of or in connection with this
Agreement and for such purpose each Party hereby irrevocably and unconditionally
submits to the jurisdiction of such courts.

 

(c)                                  The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns. No party may assign or transfer its rights, interests or
obligations hereunder without the prior written consent of the other parties.

 

(d)                                 This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original instrument, but all
of which taken together shall constitute one and the same agreement. This
Agreement and any counterpart hereof, to the extent signed and delivered by
means of a facsimile machine or as a scanned electronic file, shall be treated
in all manner and respects as an original agreement, counterpart or instrument
and shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.

 

(e)                                  This Agreement shall become effective upon
the closing of the initial public offering and sale of shares of common stock of
the Company (the “IPO”), and shall be of no force and effect (i) prior to the
closing of the IPO and (ii) if the closing of the IPO has not been consummated
within ten (10) business days from the date of this Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this to be executed as of the
date first above written.

 

 

 

PRA HEALTH SCIENCES, INC.

 

 

 

 

 

By:

/s/ Timothy McClain

 

 

Name: Timothy McClain

 

 

Title:   Vice President of Legal Affairs

 

 

 

 

 

KOHLBERG KRAVIS ROBERTS & CO. L.P.

 

 

 

 

 

By:

/s/ David Sorkin

 

 

Name: David Sorkin

 

 

Title:   Secretary

 

--------------------------------------------------------------------------------